DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in response to the amendment submitted on 2/4/2022.
Claims 1, 6, and 11 have been amended.
No additional claims have been cancelled.
Claims 1, 4, 6, 9, 11, and 14 are pending and have been examined.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6, 9, 11, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. 
Step 1:  The claims are directed to a method (claim 1), system (claim 6), and computer program product comprising a non-transitory storage medium (claim 11). Thus the claims fall within the four categories of patentable subject matter.
Step 2A prong 1: These claims, when considered individually and as an ordered combination, are directed to organizing certain methods of human activity including fundamental economic practices and commercial interactions. The claims include the abstract concepts of determining optimal bid prices for a plurality of ad campaigns using various features such as time of day, historical bidding information, 
Independent claims 1, 6, and 11 contain essentially the same limitations but for the various computing components. Thus claim 1 will be held as representative for the analysis of abstract concepts. Though lengthy and numerous, the following limitations are considered as merely descriptive of abstract concepts: 
determining for each campaign of a plurality of campaigns in each of a plurality of online real time bidding auctions, a time of day budget allocation strategy that proportionally distributes a budget among time buckets based on an expected number of conversions within each time bucket, wherein determining the time-of-day budget allocation strategy for a predetermined period of time for each campaign of the plurality of campaigns comprises: generating a first plurality of time buckets that completely span the predetermined period of time using a first time bucket definition, generating a second plurality of time buckets that completely span the predetermined period of time using a second time bucket definition, identifying an optimal time bucket definition associated with a largest increase in total conversions and reduction in cost-per-click over the predetermined period of time by executing a simulation for the first plurality of time buckets and the second plurality of time buckets using stochastic dynamic programming, wherein the first time bucket definition inherently results in a different budget dollar amount being allocated for each time bucket of the first plurality of time buckets, wherein the second time bucket definition inherently results in a different budget dollar amount being allocated for each time bucket of the second plurality of time buckets; determining a pacing rate for each campaign of the plurality of campaigns based on the time of day  budget allocation strategy using the optimal time bucket definition, determining a winning function for bids placed for campaigns in each one of the plurality of online real time bidding auctions by finding a distribution of the winning function from a bidding price to a winning rate based on historical bidding data and corresponding winning data, wherein the winning rate is calculated for each bidding price in the historical bidding data, determining a bidding function for bids placed for campaigns in each one of the plurality of online real time bidding auctions, wherein the bidding function is determined by applying a method of Lagrange multipliers to the winning function based on a known conversion rate and an assumption that bidding prices are independent, determining an optimal bid price for each one of the plurality of campaigns in each one of the plurality of online real time bidding auctions as a function of a determined winning function and a determined bidding function, wherein determining the optimal bid price comprises determining an optimal value for a Lagrange multiplier that maximizes total conversion across the plurality of campaigns while complying with an overall budget constraint, by simultaneously solving the formula 


    PNG
    media_image1.png
    185
    293
    media_image1.png
    Greyscale


subject to


wherein G is the total number of ad campaigns, B is the total campaign budget, bjis a bid price for ad campaign i, Riis an incoming ad request for ad campaign i, c; is a conversion rate for ad campaign i, w is the winning function, and p is the average clearing price, wherein the optimal value for the Lagrange multiplier is further derived by using an amount of empirical data; and generating an optimal bidding strategy for the plurality of campaigns based on the time-of-day bucket allocation strategy, the optimal bid price, and the pacing rate for each campaign of the plurality of campaigns, communicate the optimal bidding strategy being utilized in a programmatic real time bidding (RTB) for placement of an advertisement; causing the advertisement to be placed in response to the acquisition of the advertising space
The dependent claims include the following limitations which are considered as merely descriptive of abstract concepts: 
wherein determining the bidding function for bids placed for campaigns in each one of the plurality of online real time bidding auctions further comprises using a Lagrange multiplier to solve for the determined bidding function using the determined winning function and an average clearing price (claims 4, 9, and 14) 

Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims include the additional elements of a processor, memory, non-transitory storage medium, demand side platform for acquisition of online space of a webpage. The dependent claims include no further additional elements. The additional elements are generic computing components that merely use a computer as a tool to implement the abstract idea. The auctions being online real time bidding auctions and the demand side platform for placing the ads on a webpage merely provides a general link to a particular technological environment or field of use (i.e. online advertising.) Accordingly, when considered both individually and as an ordered combination, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (See MPEP 2106.04(d) I) The claim is directed to an abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above, the claims amount to no more than mere instruction to apply the abstract idea with generic computer components and provide a general link to a particular technological environment or field of use (See MPEP 2106.05 I A). Mere instruction to apply an exception using generic computing components and providing a general link to a technological environment cannot provide an inventive concept.
As a result the claims are not patent eligible under 35 USC 101.

Examiner’s Comment with regard to prior art: 
While each individual limitation of the claims can be found in prior art the examiner finds that the combination of limitations would not have been obvious. As a result the art rejections have been withdrawn. 
Jordan et al (US 2014/0122221) generally teaches a bid optimization process for real time bidding auctions. Farmer at al (US 9,129,313) generally teaches determining a winning function by looking at a distribution based on winning rate from historical bidding data. O’Kelley et al (US 2016/0162955) generally teaches determining a bidding function by applying LaGrange multipliers to a winning function based on conversion rates and teaches the formula provided for the calculation. Pai et al (US 2016/0267519) generally teaches analyzing a plurality of time buckets with regard to budget allocation in order to identify an optimal time bucket and budget allocation based on conversions and reduction in cost per click.  Holtan (US 10,672,035) generally teaches making advertisement decisions regarding bidding by using stochastic dynamic modeling.

Response to Arguments

The examiner has considered but does not find persuasive applicant’s arguments regarding rejections under 35 USC 101. 
Regarding practical application the examiner respectfully disagrees. The mere inclusion of a webpage as the placement for the advertising is not a meaning limitation as it merely provides a general link to a particular technological environment or field of use. Using the abstract idea for placement of the ad in a webpage vs another medium is not considered to meaningfully limit the abstract idea. (See MPEP 2106.04(d) I and subsequently MPEP 2106.05(h))
Regarding applicant’s arguments concerned with mathematical concepts the examiner respectfully disagrees. The claims do not merely involve mathematical concepts. The claims contain numerous calculations and equations which define the optimization process which is the focus of the claimed invention. (See MPEP 2106.04(a)(2) I) As a result such rejections have been maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.S/             Examiner, Art Unit 3688                                                                                                                                                                                           
/KAMBIZ ABDI/             Supervisory Patent Examiner, Art Unit 3688